James R. Cooper, Judge, dissenting. I respectfully dissent because I believe that the evidence was not sufficient to support revocation of the appellant’s suspended sentences. Despite the majority’s statement to the contrary, I think it clear that the trial court based its decision to revoke solely on the fact that the appellant had been charged with a crime. The trial court’s order was based upon an express finding that “Testimony was given by Inv. Phillip R. Quinn regarding case no. CR93-93 in which the defendant was charged with Criminal Mischief in the First Degree.” The order was based upon this finding. Although the majority quotes the trial court’s statement from the bench as indicating that the revocation was based on the officers’ testimony regarding their interviews of the other suspects, the order makes it clear that the trial court relied upon their testimony that the appellant was charged. I submit that reliance on the mere fact that the appellant was charged constitutes an egregious violation of due process and the appellant’s right under the Confrontation Clause to confront witnesses against him. See Goforth v. State, 27 Ark. App. 150, 767 S.W.2d 537 (1989). Furthermore, even if the officers’ testimony regarding their interviews with the other suspects is considered, their statements that the appellant played an “active” role in the events is a mere conclusion which, without more, cannot constitute sufficient evidence to support the revocation. There is no testimony whatsoever of a specific, illegal act committed by the appellant that would warrant the action taken by the trial court. We have said that a determination: must be based upon facts testified to by witnesses, and not upon beliefs or conclusions of the witnesses. It is essential, therefore, that proof should be made of specific acts .... Gunnell v. Gunnell, 30 Ark. App. 4, 780 S.W.2d 597 (1989). Although Gunnell is a divorce case, the standard of review employed therein is identical to that applicable to the case at bar, and I submit that revocation of a suspended sentence requires a quantum of proof no less than that necessary to obtain a divorce. I respectfully dissent.